Citation Nr: 1648009	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for left eye glaucoma, status post-removal of the eye.

2. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for arthritis of the left hip, status post-total arthroplasty.

3. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for revision of total right hip arthroplasty with residual right-foot numbness and right leg numbness and loss of use of the right leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 until October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from the October 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in August 2016, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand, but rather than immediately deciding this claim for § 1151 compensation, it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

The Veteran contends he has additional disabilities because of VA medical treatment. When a Veteran has additional disability as the result of VA hospital care, medical or surgical treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability was service connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (a) (2016).

To establish causation, evidence must show that the VA medical treatment at issue resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361 (c)(1). Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361 (d).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361 (d)(2). The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case. See Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

 In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent. 38 C.F.R. § 3.361 (d)(1); see also VAOPGCPREC 5-01. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2016). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1).

Left eye

In regard to the Veteran's left eye, he contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering left eye surgery performed in September 2001 at the Cincinnati, Ohio VA Medical Center (VAMC). (See January 2009 Statement in Support of Claim).

The claims folder reflects that subsequent to the September 2001 surgery, the Veteran was required to obtain a prosthetic replacement for his left eye. 

The claims file does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his September 2001 left eye surgery. As informed consent forms are pertinent to his claim, an attempt must be made to obtain them from the VA Medical Centers (VAMCs) in Cincinnati where the treatment in question occurred.

Lastly, the matter must be remanded so an opinion may be obtained for the express purpose of determining whether he suffers from additional disability as the result of VA surgical treatment in regard to his left eye, and, if so, the circumstances of the additional disability. The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Right hip 

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in regard to his revision of total right hip arthroplasty performed in March 2009  and June 2009 at the Cincinnati, Ohio VA Medical Center (VAMC). The Veteran has further contended that he experiences right-foot numbness and right leg numbness and loss of use of the right leg and foot as a result of the surgery.

Again, the claims file does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his March 2009 and June 2009 operations. As informed consent forms are pertinent to his claim, an attempt must be made to obtain them from the VA Medical Centers (VAMCs) in Cincinnati where the treatment in question occurred.

Additionally, the matter must be remanded so an opinion may be obtained for the express purpose of determining whether he suffers from additional disability as the result of VA surgical treatment in regard to his right hip, and, if so, the circumstances of the additional disability.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Left hip

The Veteran contends that he sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in rendering treatment in regard to his total left hip arthroplasty performed in April 1998 at the Cincinnati, Ohio VA Medical Center (VAMC). During the April 1998 surgery a retractor fragment was embedded in the Veteran's bone. (See May 2010 VA medical opinion). The Veteran asserts that since the surgery, he experiences radiating pain. 

In a July 2010 VA medical opinion, the physician concluded that VA did not fall below the standard of care during the April 1998 surgery and that the broken retractor did not cause the sciatica that the Veteran has complained of since surgery. The physician acknowledges that prior to providing the medical opinion the April 1998 surgical inpatient notes and the discharge summaries were not available and not reviewed. Here, the Board finds that April 1998 surgical inpatient notes and the discharge summaries are must be obtained and associated with the claims file.

Additionally, the claims file does not contain actual informed consent forms notifying him of the expected benefits and reasonably foreseeable associated risks in regard to his April 1998 operation. As informed consent forms are pertinent to his claim, an attempt must be made to obtain them from the VA Medical Centers (VAMCs) in Cincinnati where the treatment in question occurred.

Lastly, the matter must be remanded so an opinion may be obtained, following review of all relevant evidence, for the express purpose of determining whether he suffers from additional disability as the result of VA surgical treatment in regard to his left hip, and, if so, the circumstances of the additional disability.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Accordingly, the case is REMANDED for the following action:

1. Obtain the informed-consent forms concerning the medical treatment and surgical procedures at issue, to include the April 1998 total left hip arthroplasty, September 2001 eye surgery, March 2009 revision total right hip arthroplasty, and June 2009 total right hip arthroplasty.  Also obtain the April 1998 surgical inpatient notes and the discharge summaries.

2. Obtain opinions from an opthamologist and orthopedist to determine whether the Veteran suffers from additional disability as a result of surgical treatment for left eye glaucoma, revision of total right hip arthroplasty, and total left hip arthroplasty by VA treatment providers. 

The opinions should specifically address the following questions:

a). The opthamologist should opine as to whether it is at least as likely as not that the Veteran has an additional disability as a result of the September 2001 left eye surgical treatment received at VAMC Cincinnati? If so, what is the additional disability? If it is at least as likely as not that there is an additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing surgical treatment in 2001, or (ii) was due to an event not reasonably foreseeable? In other words, did any action or inaction by VA caregivers cause an additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

b). The orthopedist should opine as to whether it is at least as likely as not that the Veteran has an additional disability as a result of the March 2009 and June 2009 revision of total right hip arthroplasty received at VAMC Cincinnati? If so, what is the additional disability? If there is an additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing the surgical treatments in 2009, or (ii) was due to an event not reasonably foreseeable? In other words, did any action or inaction by VA caregivers cause an additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

c). The orthopedist should opine as to whether it is at least as likely as not that the Veteran has an additional disability as a result of the April 1998 revision of total left hip arthroplasty received at VAMC Cincinnati? If so, what is the additional disability? If there is an additional disability, is it at least as likely as not (50 percent or greater probability) that the additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing surgical treatment in 1998, or (ii) was due to an event not reasonably foreseeable? In other words, did any action or inaction by VA caregivers cause an additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault? If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If any of the requested opinions cannot be provided without resorting to speculation, the examiner should state so and explain why such an opinion cannot be provided.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all evidence of record. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




